Case 2:19-cv-04496-ODW-SS Document 38 Filed 12/28/20 Page 1 of 2 Page ID #:3233




 1                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                         United States District Court
10
                         Central District of California
11   P.S., a minor, by and through her guardian   Case № 2:19-cv-04496-ODW (SSx)
12   ad litem, IRMA RAMIREZ,                      JUDGMENT
13                      Plaintiff,
14         v.
15   LONG BEACH UNIFIED SCHOOL
     DISTRICT, a public entity,
16
                        Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-04496-ODW-SS Document 38 Filed 12/28/20 Page 2 of 2 Page ID #:3234
